DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim 10  directed to non-elected groups/species without traverse. Accordingly, claim 10 have been cancelled.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “……a first distance along the first direction between the first conductive member and a lower end portion of the first surface  25being less than a second distance along the first direction between the first conductive member and the first contact portion, the third semiconductor region including a second surface facing the second semiconductor region, the second surface including a second contact portion contacting the first insulating member, a third distance along the first direction between the first conductive member and a lower end portion of the second surface being less than a fourth distance along the first direction between the first conductive member and the second contact portion…” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.

Nishiwaki (US 10,121,892 B2) discloses,


    PNG
    media_image1.png
    351
    587
    media_image1.png
    Greyscale

 	A semiconductor device (Fig. 4A), comprising: a first conductive member (31); a semiconductor member (1) including a first semiconductor region (region of 1) provided on the first conductive member, the first semiconductor region being of a first conductivity type (n type), a second semiconductor region (2) provided on a portion of the first semiconductor region(portion  of 1 under 2), the second semiconductor region being of a second conductivity type (p-type), and a third semiconductor region (3) provided on the second semiconductor region, the third semiconductor region being of the first conductivity type (n type), an impurity concentration of the first conductivity type  in the third semiconductor region (n+) being greater than an impurity concentration of the first conductivity type  in the first semiconductor region (n-); a second conductive member(32) including a first conductive portion  (as marked) electrically connected to the second and third semiconductor regions; a third conductive member (20) provided on an other portion of the first semiconductor region (portion of 1 under 11), a second direction (direction X as marked) from the second semiconductor region toward the third conductive member crossing a first direction (direction Y as marked) from the first conductive member toward the first semiconductor region; and a first insulating member (21), at least a portion of the first insulating member being between the semiconductor member and the third conductive member , the at least a portion of the first insulating member electrically insulating between the semiconductor member and the third conductive member (as seen), the second semiconductor region (2)  including a first surface (bottom surface of 2) facing the portion of the first semiconductor region, the first surface including a first contact portion contacting the first insulating member (contact portion of bottom surface of 2 with 21), but Nishiwaki fails to disclose, a first distance along the first direction between the first conductive member  and a lower end portion of the first surface 25 being less than a second distance along the first direction between the first conductive member  and the first contact portion, the third semiconductor region including a second surface  facing the second semiconductor region, the second surface including a second contact portion contacting the first insulating member, a third distance along the first direction between the first conductive member and a lower end portion of the second surface being less than a fourth distance along the first direction between the first conductive member and the second contact portion.

With respect to claim 8, the prior art made of record does not disclose or suggest either alone or in combination “…..the first insulating member  including an upper insulating region  provided on the third semiconductor region, an upper surface of the upper insulating region including provided at an end portion in the second direction of the upper surface of the upper insulating region” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.

Nishiwaki (US 10,121,892 B2) discloses,

    PNG
    media_image1.png
    351
    587
    media_image1.png
    Greyscale

A semiconductor device (Fig. 4A), comprising: a first conductive member (31); a semiconductor member (1) including a first semiconductor region (region of 1) provided on the first conductive member , the first semiconductor region being of a first conductivity type (n type), a second semiconductor region (2) provided on a portion of the first semiconductor region (portion of 1 under 2), the second semiconductor region being of a second conductivity type (p type), and a third semiconductor region (3) provided on the second semiconductor region, the third semiconductor region being of the first conductivity type ( n type), an impurity concentration of 27 the first conductivity type (n+) in the third semiconductor region being greater than an impurity concentration of the first conductivity type (n-) in the first semiconductor region ; a second conductive member (32) including a first conductive portion electrically connected to the second and third semiconductor regions; a third conductive member (20)  provided on an other portion of the first semiconductor region (portion of 1 under 11), a second direction from the second semiconductor region (2) toward the third conductive member (20) crossing a first direction from the first conductive member (51) toward the first semiconductor region (1); and a first insulating member (21), at least a portion of the first insulating member being between the semiconductor member (1) and the third conductive member (20), the at least a portion of the first insulating member electrically insulating between the semiconductor member and the third conductive member (as seen) but Nishikawa fails to disclose, 
the first insulating member including an upper insulating region provided on the third semiconductor region, an upper surface of the upper insulating region including a protruding portion provided at an end portion in the second direction of the upper surface of the upper insulating region.

Other cited arts, alone or in combination, fail to cure deficiencies of Nishikawa.
Claims 2-7 are allowed being dependent on claim 1.
Claim 9 is allowed being dependent on claim 8.
The closest prior of records is Nishiwaki (US 10,121,892 B2). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813